Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 22, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  150994(78)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 150994
  v                                                          COA: 314564
                                                             Calhoun CC: 2001-004547-FC
  LORINDA IRENE SWAIN,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of current and former Michigan
  prosecutors John Smietanka, Thomas Cranmer, James Samuels, Thomas Rombach,
  Gerald Gleeson, II, Saul Green, Fred Mester, Anthony Badovinac, and Brandon Hultink
  to file an amicus curiae brief is GRANTED. The amicus brief submitted on January 15,
  2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 22, 2016